Case 2:21-cv-16720-KM-CLW Document 4 Filed 09/13/21 Page 1 of 3 PageID: 135




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 STEVEN MELEIKA,
                                                 Civ. No. 21-16720 (KM)(CLW)
                  Plaintiff,
                                                           OPINION
 v.

 INSTAGRAM,

                 Defendant.



KEVIN MCNULTY, U.S.D.J.:
      On September 9, 2021, Mr. Meleika, pro se, filed the Complaint in this
action, naming Instagram as defendant. (DE 1) By separate order, I am
simultaneously granting his application to proceed in forma pauperis. On
screening, the Complaint will be dismissed without prejudice.
Standard
      Because this court has granted in forma pauperis status it is obligated to
screen the allegations of the Complaint to determine whether it
      (i)     is frivolous or malicious;
      (ii)    fails to state a claim on which relief may be granted; or
      (iii)   seeks monetary relief against a defendant who is immune from
              such relief.

28 U.S.C. § 1915(e)(2)(B).
      [T]he provisions of § 1915(e) apply to all in forma pauperis
      complaints, not simply those filed by prisoners. See, e.g., Grayson
      v. Mayview State Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002)
      (non-prisoner indigent plaintiffs are “clearly within the scope of §
      1915(e)(2)”). See also Lopez v. Smith, 203 F.3d 1122, 1129 (9th
      Cir.2000)( § 1915(e) applies to all in forma pauperis complaints,
      not just those filed by prisoners).
Atamian v. Burns, 236 F. App'x 753, 755 (3d Cir. 2007). See also Johnson v.
Rihanna, No. CV 18-448, 2018 WL 3244630, at *1 (W.D. Pa. June 13, 2018),

                                       1
Case 2:21-cv-16720-KM-CLW Document 4 Filed 09/13/21 Page 2 of 3 PageID: 136




report and recommendation adopted, No. CV 18-448, 2018 WL 3239819 (W.D.
Pa. July 2, 2018).
      “The legal standard for dismissing a complaint for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v.
Seana, 506 F. App'x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000)). That standard is set forth in Ashcroft v. Iqbal, 556
U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as
explicated by the United States Court of Appeals for the Third Circuit. To
survive the court's screening for failure to state a claim, the complaint must
allege ‘sufficient factual matter’ to show that the claim is facially plausible. See
Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).
“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303,
308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers
‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of
action will not do.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).
Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner,
404 U.S. 519 (1972). Nevertheless, “pro se litigants still must allege sufficient
facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,
704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).
Discussion
      This Complaint fails to state a viable claim. Factually, the Complaint
alleges only the following:
      Instagram is a Internet website that Big Business names use to
      sponsor their photos Believing it will generate for them more
      money like the superbowl commercials. They believe it’s good for
      marketing purposes so they gave the founder a billion dollars
      Facebook bought Instagram.

(DE 1 at 4.)


                                       2
Case 2:21-cv-16720-KM-CLW Document 4 Filed 09/13/21 Page 3 of 3 PageID: 137




      As causes of action, it lists the following:
      Section 1983 money for deprivation of any or all my rights. 1st, 4th,
      5th, 6th, 14th amendment right and all of my Rights.

(DE 1 at 3) The alleged injuries are “lack of compensation,” “emotional stress,”
and “attorney fees for litigation.” The plaintiff seeks between $50 million and
$200 million in damages. (DE 1 at 5)
      To state a claim for relief under § 1983, a plaintiff must allege first, the
violation of a right secured by the Constitution or laws of the United States,
and second, that the alleged deprivation was committed or caused by a person
acting under color of state law. See Harvey v. Plains Twp. Police Dep't, 635 F.3d
606, 609 (3d Cir. 2011) (citations omitted); see also West v. Atkins, 487 U.S.
42, 48 (1988).
      There is no Section 1983 or constitutional cause of action against a
private company such as Instagram. Nor do the factual allegations suggest any
cause of action that plaintiff would have standing to pursue. Plaintiff complains
that Instagram is too big and too wealthy but does not set forth facts
suggesting that he has been personally injured by any wrongful conduct of
Instagram.
                                  CONCLUSION
      For the reasons stated above, the Complaint is DISMISSED without
prejudice upon initial screening pursuant to 28 U.S.C. § 1915(e). This
dismissal is without prejudice to the filing, within 30 days, of an amended
complaint. If no such amended complaint is received, this dismissal will
become a dismissal with prejudice. An appropriate order accompanies this
opinion.
Dated: September 13, 2021

                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge



                                       3
